Hopkins v Morreale (2022 NY Slip Op 06371)





Hopkins v Morreale


2022 NY Slip Op 06371


Decided on November 10, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: LINDLEY, J.P., NEMOYER, WINSLOW, BANNISTER, AND MONTOUR, JJ.


793 CA 22-00067

[*1]TODD HOPKINS, PLAINTIFF-RESPONDENT,
vROBERT C. MORREALE AND 2121 LOCKPORT ROAD, LLC, DEFENDANTS-APPELLANTS. 


GERBER CIANO KELLY BRADY, LLP, BUFFALO (ARLOW LINTON OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
HUTCHESON, AFFRONTI & DEISINGER, P.C., NIAGARA FALLS (MARK R. AFFRONTI OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

	Appeal from an order of the Supreme Court, Niagara County (Richard C. Kloch, Sr., A.J.), entered October 15, 2021. The order, insofar as appealed from, denied the motion of defendants for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on October 5, 2022,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: November 10, 2022
Ann Dillon Flynn
Clerk of the Court